 
 
IV 
108th CONGRESS
2d Session
H. RES. 769 
IN THE HOUSE OF REPRESENTATIVES 
 
September 13, 2004 
Mr. Meehan submitted the following resolution; which was referred to the Committee on Rules
 
RESOLUTION 
Providing for the consideration of the bill (H.R. 2038) to reauthorize the assault weapons ban, and for other purposes. 
 
 
That, immediately upon the adoption of this resolution, the House shall without intervention of any point of order consider in the House the bill (H.R. 2038) to reauthorize the assault weapons ban, and for other purposes. The bill shall be considered as read for amendment. The previous question shall be considered as ordered on the bill and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate on the bill equally divided and controlled by the chairman and ranking minority member of the Committee on Judiciary; (2) an amendment, if offered by Rep. McCarthy of New York or her designee, which shall be in order without intervention of any point of order (except those arising under clause 7 of rule XVI), shall be considered as read, and shall be separately debatable for one hour equally divided and controlled by the proponent and an opponent; and (3) one motion to recommit with or without instructions.  
 
